Citation Nr: 1209634	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1981 to December 1984.

This matter came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  As noted by the Board in its February 2011 remand, the Veteran withdrew his TDIU claim by statement received in November 2009.  However, in a January 2012 statement, the Veteran's representative effectively raised a new claim of TDIU.  Consequently, the issue is now reflected on the first page of this decision.  

The issue entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; and is not manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in April 2008.  The RO provided the appellant with additional notice in November 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the November 2009 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2011 supplemental statement of the case, following the provision of notice in November 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA treatment records and Social Security Administration records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in May 2008 and March 2011, and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome has been rated by the RO under the provisions of Diagnostic Code 5242.  

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries often Spine, whichever method results in a higher evaluation for that segment.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Factual Background

A February 2008 VA magnetic resonance imaging (MRI) report reveals pars defect bilateral at L5 with first degrees slippage; bilateral severe foraminal stenosis L5/S1 with bilateral root contact; and L3/L4 lateral disc herniated with contact of the exiting root on the left.

A February 2008 VA orthopedic clinic note provides that an image of his back showed significant degenerative changes in L4-5 and L5-S1 with subarticular and foraminal stenosis.  The assessment was degenerative disc disease (DDD).

When the Veteran was afforded a VA examination in May 2008, he reported having no incontinence.  He also reported being on bed rest most of January and February, and then for about 2 1/2 to 3 months in 2007 he had physician-prescribed bed rest.  The Veteran was unable to lift about 10 pounds, unable to walk more than 15 minutes, unable to stand more than 30 minutes and unable to sit more than 30 minutes.  He reported missing about 3 to 5 months of work in the last year as a chef due to difficulty standing, bending and lifting at work and the physician-prescribed bed rest.  The pain was the same pain each time.  The Veteran experienced flares 3 times per week that lasted 2 hours.  He was not able to do any physical activity with the flares.

It was observed that the Veteran walked with a limp using no assistive devices.  Range of motion was as follows: lateral flexion was to 30 degrees with pain at 20 to 30 degrees with no DeLuca; and extension was to 30 degrees with pain at 20 to 30 degrees with positive DeLuca.  On the second and third repetitive testing, extension was to 20 degrees with pain at 20 degrees.  The Veteran was able to forward flex to 90 degrees with pain from 40 to 90 degrees with no DeLuca.  Right and left lateral rotation was to 45 degrees with pain at 45 degrees with no DeLuca.  There was no pain on range of motion or flare ups of any of the above joints, except as stated above.  The VA examiner found that all the above joints had no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  The VA examiner diagnosed bilateral severe foraminal stenosis fifth lumbar vertebra to sixth lumbar vertebra with bilateral root contact and third lumbar vertebra to fourth lumbar vertebra lateral disc herniation with existing root contact on the left.  X-rays showed spondylosis, L4-5 and L5-S1 and questionable pars defect at L5.   
  
In a statement received in September 2008, the Veteran reported walking with a cane at all times.  He stated that there was weakness in his legs, loss of range of motion and pain that are much worse than reflected in the VA examination report.
  
An October 2008 VA examination report, specifically for TDIU, shows that there was no bowel or bladder incontinence.  It was also noted that there was no brace, but that the Veteran did use a cane.  He took medication without relief.  It was noted that he was unable to participate in sports as he was unable to sit or stand for more than 45 minutes and is unable to lift more than 5 pounds.  Upon physical examination, it was observed that his thoracolumbosacral spine had normal curvatures.  He had both tenderness and spasm bilaterally throughout the lumbar spine. 

Range of motion revealed that bilateral bending was to 25 degrees, extension was to 20 degrees, flexion was to 40 degrees, right rotation was to 35 degrees and left rotation was to 30 degrees with pain on all ranges of motion.  The impression was lumbar degenerative disc disease as well as foraminal stenosis with bilateral lower extremity radiculopathy.  In the addendum, it was noted that there was no pain on range of motion or flare ups except as stated above.  There was also no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

An October 2010 VA MRI report shows that there was L5/S1 degree slippage with bilateral pars defective L5/L4; severe bilateral neural foraminal stenosis with disc osteophyte contacting the left exiting root; and L3/L4 left lateral disc protrusion contacting the left root.

A December 2010 VA orthopedic consult shows an assessment of L4-5, L5-S1 DDD with up/down foraminal stenosis at L5-S1.

The Veteran submitted various VA administrative notes from 2010 and 2011 showing that he was treated on July 29, 2010 and that he could not work beginning on July 28, 2010, but would be able to return to work on August 3, 2010; that he was treated on September 16, 2010 and is able to return to work on September 22, 2010; that he was treated on September 24, 2010 and would be able to return to work on October 1, 2010 (it was noted that he had to be off from September 15, 2010 to September 30, 2010); that he had to stop work on November 3, 2010 and would be able to work on November 9, 2010; that he could not work from November 29, 2010 and would be able to return to work on December 13, 2010; and that he was treated on February 24, 2011 and could return to work on March 4, 2011.

At the December 2010 hearing before the RO the Veteran indicated that he had been put on bed rest.  The Veteran testified that he had taken more potent medication and that this pain increased.   

When the Veteran was afforded another VA examination in March 2011, he reported using a brace at work daily, which did not help.  He used a cane that helped with ambulation.  He felt sharp pain constantly and rated it a 7 on a scale of 1 to 10 (with 10 being the severe).  He stated that he did not have flares.  He reported that a doctor prescribed bed rest for 55 days during the past year for incapacitating episodes.  The Veteran took medication that helped only temporarily.  He reported that this back did fatigue out.  He felt weakness and muscle spasms.  The Veteran was unable to walk more than 25 yards, unable to run at all, unable to stand more than 1 hour at one time, and unable to sit more than 15 to 20 minutes at one time.  He was unable to lift more than 5 pounds.  The Veteran reported missing 7 weeks of work this past year in her restaurant business due to his back.  

Range of motion was to 10 degrees on repetition of three times with pain from 0 to 10 degrees.  The VA examiner noted that there was no decrease with repetitive movement, no DeLuca.  The Veteran was able to extend to 5 degrees with pain from 0 to 5 degrees.  There was no decrease with repetitive movement, no DeLuca.  The Veteran was able to flex laterally to the left and right to 10 degrees with pain from 0 to 10 degrees.  There was no decrease with repetitive movement, no DeLuca.  The Veteran was able to lateral rotate to the left and right to 15 degrees with pain from 0 to 15 degrees with no decrease in repetitive movement, no DeLuca.  There was no pain or decreased range of motion except as stated above.  There was also no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was L5/S1 first degree slippage; bilateral pars defect L5, L4; severe bilateral neural foraminal stenosis with disc osteophyte contacted the left exiting root; L3, L4 left lateral disc protrusion contacting the left root; and lumbar spondylosis and spondylolisthesis. 

An October 2011 Report of Contact is to the effect that clarification was sought from the VA physician who had completed the notes regarding the Veteran being unable to work.  This physician reviewed the medical records and reported that bed rest was prescribed only for the period from July 28, 2010, to August 3, 2010.  The other reported periods the Veteran could not work did not include prescribed bed rest. 

Analysis

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 40 percent is not warranted.  A 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  Although the range of motion is limited, there is no ankylosis.    

Further, the evidence does not show incapacitating episodes as defined by Note (1) of Diagnostic Code 5243.  The Board acknowledges that the Veteran has claimed periods of incapacitating episodes.  Further, the record includes several notes by a VA physician listing a number of days when the physician reported that the Veteran was unable to work.  The Board also acknowledges the Veteran's claim that he missed 7 weeks of work during the past year.  However, the Board stresses to the Veteran that the rating criteria defines an incapacitating episode as a period of bed rest prescribed by a physician and treatment by a physician.  The RO contacted the VA physician who had completed the notes regarding the several periods when the Veteran could not work, but the physician reported that only one period of about 7 days involved prescribed bed rest.  As such, the Board declines to find that the criteria for the next higher rating of 60 percent under the disc disease rating code have been met.  The Board is bound by VA regulations, and in this case there is express medical evidence refuting the Veteran's assertions regarding bed rest.  In light of this clarification, the Board does not find the Veteran's assertions of prescribed bed rest on various occasions to be credible.  Again, there is a difference for rating purposes between missing work and being incapacitated with prescribed bed rest. 

The Board also notes that the radiculopathy of the legs associated with the Veteran's back disability have already been separately rated 10 percent disabling; these disabilities are not in appellate status.  As for other neurologic abnormalities to be considered for a separate rating, the Veteran has denied bowel and bladder incontinence

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 40 percent.

Staged ratings are not of application since the Veteran's ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome is adequately contemplated by the 40 percent rating during the entire period covered by this appeal.  


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome, currently evaluated as 40 percent disabling, is not warranted.  The appeal is denied to this extent.


REMAND

As noted in the introduction, the Veteran's representative has recently raised a TDIU claim.  Further action at the RO level is warranted. 

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action to furnish the Veteran with VCAA notice regarding the newly raised TDIU claim.  The RO should then develop and adjudicate the TDIU claim.  If the benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


